Citation Nr: 0612860	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1961 to March 1965.  

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.   


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that 
the veteran's hearing loss is not related to an in-service 
disease or injury.

2.  The preponderance of the probative evidence shows that 
the veteran's left knee disorder, which has been diagnosed as 
degenerative joint disease, is not related to an in-service 
disease or injury.

3.  The preponderance of the probative evidence shows that 
the veteran's low back disorder, which has been diagnosed as 
degenerative disc disease, is not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).

2.  A left knee disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

Where a veteran served for 90 days in active service, and 
arthritis (degenerative joint disease) or an organic disease 
of the nervous system (sensorineural hearing loss) develops 
to a degree of 10 percent or more within one year from the 
date of separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).
Hearing Loss

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).  The threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The evidence shows that the veteran currently has a hearing 
loss disability as defined in 38 C.F.R. § 3.385.  His service 
medical records also reflect an increase in some puretone 
decibel thresholds while in service.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability, and evidence of an in-service injury.  The 
probative evidence does not show, however, a nexus between 
the currently diagnosed hearing loss and military service.  
Hickson, 12 Vet. App. at 253.

The sensorineural hearing loss did not become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  Consideration of the presumptive 
provisions for chronic diseases does not, therefore, support 
a grant of service connection.  See 38 C.F.R. §§ 3.307(a), 
3.309(a) (2005).

The service medical records show that the veteran underwent 
audiometric examinations in September 1963 and January 1964 
as part of a hearing conservation program, as he was then 
working on the flight line.  From September 1963 to January 
1964, he had an increase in the puretone decibel thresholds 
in the left ear at 1000, 4000, and 6000 Hertz.  He also had 
an increase in the puretone decibel thresholds in the right 
ear at 500, 1000, and 2000 Hertz, although the thresholds 
remained within normal limits (less than 20 decibels).  When 
examined during his February 1965 separation examination, the 
puretone decibel thresholds were "0" in all measured Hertz 
levels in both ears.

The veteran testified in May 2003 that he had had difficulty 
hearing since he was in service, and that he had had his 
hearing checked shortly after he was separated from service.  
There is no medical evidence of him having a hearing loss 
disability prior to March 1999, however, which is 34 years 
after he was separated from service.  The medical records 
documenting the hearing test following his separation from 
service are not available.  

The veteran contends that the hearing loss that was initially 
documented in March 1999 had its onset during service.  As a 
lay person, however, he is not competent to give a medical 
opinion on the etiology of the hearing loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although he is 
competent to provide evidence of observable symptoms, he is 
not competent to state that his subjective perceptions 
constituted an actual hearing loss.

The RO afforded the veteran an examination in May 2004 to 
determine the etiology of his current hearing loss.  Based on 
the results of an examination and review of the claims 
folder, the examiner stated that there was no indication that 
significant hearing loss was incurred while on active duty.  
She further found that the most likely etiology of the 
veteran's current hearing loss was presbycusis, and that the 
hearing loss was not likely related to military noise 
exposure.  

None of the medical evidence indicates that the veteran's 
hearing loss is related to military service.  The Board 
finds, therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hearing loss.
Left Knee Disorder

The medical evidence shows that the veteran currently has 
degenerative joint disease in the left knee.  In addition, he 
underwent surgery for an osteochondroma on the distal left 
femur while in service.  His claim is, therefore, supported 
by a current medical diagnosis of disability, and evidence of 
an in-service disease or injury.  The probative evidence does 
not indicate, however, that the currently diagnosed left knee 
disorder is related to service.  Hickson, 12 Vet. 
App. at 253.

The degenerative joint disease in the left knee did not 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  Consideration 
of the presumptive provisions for chronic diseases does not, 
therefore, support a grant of service connection.  See 
38 C.F.R. §§ 3.307(a), 3.309(a) (2005).

Service medical records disclose that in May 1964 an 
osteochondroma was detected on the distal left femur.  An 
examination in May 1964 revealed degenerative changes in the 
patella, and an X-ray showed an old defect in the lateral 
aspect of the patella, but no other abnormalities in the knee 
joint.  In June 1964 the osteochondroma was excised from the 
left femur.  In conjunction with his February 1965 separation 
examination the veteran complained of chronic pain at the 
operative site, which the examiner found to be non-
incapacitating.  Examination then showed no pathology in the 
left knee.

Private treatment records show that in August 1995 the 
veteran complained of left knee pain, which he attributed to 
repetitive stooping while at work.  He then stated that he 
had had intermittent left knee pain for the previous two or 
three months, which became suddenly worse and resulted in a 
trip to the emergency room in August 1995.  He underwent 
arthroscopic surgery on the left knee in November 1995, 
during which a tear in the posterior horn of the medial 
meniscus was detected, but the knee was otherwise in good 
condition.

The RO provided the veteran a VA medical examination in March 
2000, at which time examination showed the knee to be normal. 
The examiner then provided the opinion that the torn medial 
meniscus that was documented in November 1995 probably did 
not occur during service.  The examiner did not state, 
however, whether the torn meniscus may have been caused by 
the removal of the osteochondroma in May 1964, although it 
did not manifest until August 1995.

The veteran testified in May 2003 that he has had knee pain 
off and on since having had the surgery on the left femur in 
service.  That assertion is contradicted by the more 
contemporaneous August 1995 records, which show that the left 
knee pain was two or three months in duration.  The veteran 
has not alluded to having received any treatment for left 
knee pain prior to August 1995.  For these reasons the Board 
finds that his current assertion of having had knee pain 
since 1964 is not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The veteran also contends that the tear to the medial 
meniscus is etiologically related to the surgery that he had 
in service.  As a lay person he is not, however, competent to 
provide evidence of the etiology of a medical disorder.  
Espiritu, 2 Vet. App. at 494.  

The RO afforded the veteran another examination in May 2004.  
After review of the claims folder and examination of the 
veteran, the examiner found degenerative joint disease of the 
patellofemoral and medial compartments of the left knee.  The 
examiner further stated that the osteochondroma surgery did 
not cause the medial meniscus tear, because the surgery did 
not involve the knee joint itself; all the surgery was done 
in the distal thigh and was proximal to the knee joint.  The 
examiner also found that the abnormality of the patella while 
in service was a bipartite patella, which was a common 
congenital anomaly that was not caused or aggravated by 
service.  

None of the medical evidence indicates that the left knee 
disorder, which is currently diagnosed as degenerative joint 
disease, is related to the removal of the osteochondroma from 
the distal left femur 30 years previously.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left knee disorder.
Low Back Disorder

The medical evidence shows that the veteran has degenerative 
disc disease in the lumbosacral spine.  In addition, his 
service medical records indicate that he was treated on one 
occasion for low back pain.  His claim is, therefore, 
supported by a current medical diagnosis of disability and 
evidence of an in-service injury.  The preponderance of the 
probative evidence shows, however, that the currently 
diagnosed low back disorder is not related to service.  
Hickson, 12 Vet. App. at 253.

The degenerative disease in the low back did not become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  Consideration of the 
presumptive provisions for chronic diseases does not, 
therefore, support a grant of service connection.  See 
38 C.F.R. §§ 3.307(a), 3.309(a) (2005).

According to the veteran's service medical records, in May 
1964 he complained of low back pain which his medical care 
provider characterized as "typical low back ache." An X- ray 
study of the back was normal, and he was then instructed in 
Williams' flexion exercises.  Service medical records make no 
further reference to any complaints or clinical findings 
pertaining to the low back, and the spine was shown to be 
normal when examined on separation from service in February 
1965.

There is no medical evidence of a low back disability prior 
to March 2000.  During the March 2000 VA examination, the 
veteran reported having episodes of back pain twice a month, 
which would last for a few days.  The physical examination 
revealed no abnormalities, and the examination resulted in an 
assessment of chronic low back pain.  The examiner stated 
that he would not be able to make a more definitive diagnosis 
unless X-rays suggested something more specific.  The X-rays 
showed narrowing of the L4-L5 disc space, which the 
radiologist found to be compatible with degenerative disc 
disease, and a suggestion of posterior osteophytes.  The 
examiner apparently did not review the results of the X-ray 
study, or indicate whether the X-ray findings were supported 
by any clinical evidence of degenerative disc disease.  Nor 
did the examiner indicate whether any currently diagnosed low 
back disorder was etiologically related to the back pain 
documented during service.

The veteran was afforded an additional examination in May 
2004, which included review of the claims file.  X-rays at 
that time showed a severely narrowed L4-L5 disk with 
irregular appearance of the end-plates and involvement of the 
posterior components of L4-S1.  Based on the results of the 
examination and radiographic findings, the examiner provided 
a diagnosis of chronic mechanical low back pain with 
degenerative changes of L5/S1 and X-ray evidence of 
degenerative disc disease, with some symptoms of spinal 
stenosis.  The examiner found that the veteran's back 
problems were not associated with the isolated instance of 
low back pain in service 40 years previously.  

The veteran's assertion that his current low back problems 
are related to the isolated incident of low back pain while 
in service is not probative.  Espiritu, 2 Vet. App. at 494.  
None of the medical evidence indicates that the current low 
back disorder is related to the symptoms documented during 
service.  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in multiple notices issued since November 
1999.  In those notices the RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  

Although the notices were sent following the decision on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  Because service connection has been denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained his 
service medical records, and the private treatment records he 
identified.  The RO also provided him multiple VA medical 
examinations and obtained medical opinions regarding the 
claimed nexus between his current disabilities and military 
service.  He has not indicated the existence of any other 
evidence that is relevant to his appeal, and the Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim.


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to service connection for a left 
knee disorder is denied.

The claim of entitlement to service connection for a low back 
disorder is denied.



____________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


